 628DECISIONSOF NATIONALLABOR RELATIONS BOARDfor reinstatement of Broadway to his former or substantially equivalent position(The Chase National Bank of the City of New York, San Juan,PuertoRico,Branch,65 NLRB 827,829), without prejudice to seniority and other rights and privileges,and for making him whole for any pay losses by reason of the discrimination,withinthe principles enunciated in F.W.Woolworth Company,90 NLRB 289, andN.L.R.B.v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 3,44.Upon the findings above and the entire record,the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.By discharging Broadway because of his membership and activity in the Union,Respondent discouraged membership therein by discriminating in respect to the hireand tenure of employees,therebyengaging in an unfairlaborpractice within themeaning of Section 8(a) (3) ofthe Act.2.By ,the above, and by theconductof AlvaRay, a supervisor,in interrogatingan employee concerning his affiliation and sympathywith the Union,in the manner,circumstances,and context in which the same occurred,Respondent interfered with,restrained,and coerced employees in the exercise of their rights as guaranteed bySection 7 thereby engaging in unfair labor practices within the meaning of Section8(a)(1) of,theAct.3.The foregoing unfair laborpractices affect commerce within the meaning ofSection2(6) and (7) of the Act.4.By the conversation of the general superintendentwithMatthewMaxie asheretofore found, Respondent did not engage in an unfairlaborpracticewithin themeaning of Section 8(a) (1) ofthe Act.[Recommendations omitted from publication.]Local373,UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United Statesand CanadaandCarleton Brothers Company.Case No. 2-CD-219.June 15, 1962DECISION AND ORDER QUASHING NOTICEOF HEARINGSTATEMENT OF TIIE CASEThis is a. proceeding under Section 10(k) of the Act following acharge filed by Carleton Brothers Company, herein called Carleton,against Local 373, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, herein called Plumbers or the Respondent, alleging thatthe Plumbers unlawfully coerced Carleton and certain other em-ployers with the object of forcing Carleton to change work assign-ments from the employees of Orange and Rockland Utilities, Inc.,herein called Orange and Rockland, to employees of Thomas J. Kemp-ton, Jr., herein called Kempton.A duly scheduled hearing was heldbefore James J. Graham, hearing officer, on January 23, 24, and 31,1962, at New City, New York. All parties appeared at the hearingand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues.Therulings of the hearing officer made at the hearing are free from prej-137 NLRB No. 80. LOCAL 373, UNITED ASSN. OF JOURNEYMEN, ETC.629udicial error and are hereby affirmed.A brief filed by the Respond-ent has been considered.Upon the entire record, the Board makes the following :FINDINGS OF FACT1.Carleton Brothers Company, is a general contractor, and ThomasJ.Kempton, Jr., is a plumbing contractor.Both Carleton andKempton are engaged in the construction industry in the State ofNew York and each of them annually receives supplies valued inexcess of $50,000 directly from out-of-state sources.We find thatCarleton and Kempton are engaged in commerce within the meaningof the Act.2.Plumbers and Locals 1566 and 1567 of the International Brother-hood of ElectricalWorkers, AFL-CIO, herein called IBEW, arelabor organizations within the meaning of the Act.3.The dispute.The Work in DisputeThe dispute, which gave rise to this proceeding, arose at the site ofa new high school being constructed in the town of Orangetown, NewYork.The building was being erected under authority of the UnionFree School District No. 8, Pearl River, town of Orangetown, Rock-land County, herein called the School District.A number of con-struction contractors were engaged by the School District, amongthem Carleton, which performed certain general contracting work,and Kempton, who contracted to perform certain plumbing work.Included in Kempton's contract was plumbing and piping work fromwithin the building leading to certain meters.For work beyond themeter locations, the following specifications issued by the School Dis-trict applied to Kempton's contract :a.This contractor shall (unless shown otherwise) terminatethe low pressure house gas piping at the meter location, makemeter loop and concrete support pad (not less than 6" abovefinish grade).b.This contractor shall make arrangements for the local gascompany to extend medium pressure gas service to meter locationand pay all necessary costs in connection therewith.While his work was in progress, and shortly before July 17, 1961,Kempton, pursuant to subparagraph (b) of the specifications, advisedStrobaeus, an official of the School District, to make application toOrange and Rockland, the public utility local gas company, for in-stallation and service of the necessary gas main.The utility companywas then to extend the necessary gas piping from its mains to thebuilding meters.On July 17, a foreman and a crew of four were 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent by Orange and Rockland to the jobsite to do the required pipinginstallation.It is this work-"the installation of piping and other necessarywork to connect curb boxes of the utility distribution mains to themeters and regulators in building under construction"-that was indispute here.The Claim Advanced by the Respondent and the PicketingKempton's employees are represented by the Respondent Local373.He is a member of the Master Plumbers Association of Rock-land County and Vicinity, and on March 15, 1955, the Respondentwas certified by the Board as collective-bargaining representative ofthe following unit: "All journeymen and apprentice plumbers andsteamfitters employed by employer members of the Master PlumberAssociation of Rockland County and Vicinity."At all pertinent timesthere was a contract in effect, binding upon Kempton also, coveringthese employees.The particular language upon which the Respond-ent rests to support the claim which we are here examining reads :... in order to avoid jurisdictional controversies with othertrades . . . [the Plumbers] will insist that the . . . [employers]procure and embrace in their job contracts and specifications allof the piping fixtures, appurtenances and appliances that arenecessary to make a complete plumbing and/or pipefitting in-stallation and is hereby embraced in the following United Asso-ciation jurisdiction of work....24.All piping for artificial gases, natural gases, andholders and equipment for same, chemicals, minerals and by-products and refining of same for any and all purposes.The employees of Orange and Rockland, to whom the disputed workwas assigned by that utility company, are represented by IBEW Lo-cals 1566 and 1567 pursuant to a Board certification issued directly forthat unit on July 15,1953.When the utility company workmen arrived at the jobsite on July17 to install the pipeline from the mains to the meters, Palmer, busi-ness agent of the Respondent, told Kempton that if Orange and Rock-land installed the gas service, his, Kempton's, men would have to leavethe job.Palmer insisted that all the plumbing work on the sitebelonged to his union and that Kempton should assign it to the Re-spondent's members.Kempton did nothing to satisfy Palmer.Kempton's employees, about five in all, thereupon left their jobsabout noon and did not return until July 19. In the afternoon of July17, about two to four pickets, one of them Respondent's shop steward(a Kempton employee), appeared with printed signs reflecting in thecaption : "This is no strike.UNFAIR to union labor. Help us win." LOCAL 373, UNITED ASSN. OF JOURNEYMEN, ETC.631One entrance to the site was picketed on July 17 and both entrancesthe next day.The pickets caused three trucks loaded with suppliesfor Carleton to delay entering the site for several hours.On July 18,all of the employees of the various contractors at the site, except theOrange and Rockland crew, refused to cross the picket line.Thepicketing ended on July 19 and the work was completed by theOrange and Rockland employees without further incident.The Contentions of the PartiesThe Respondent argues that no jurisdictional dispute within themeaning of Sections 8(b) (4) (D) and 10(k) of the Act is presented inthis record and that therefore the notice of hearing must be quashed.More precisely, it contends that at no time did it seek to force Carleton,which filed the charge, to change assignments from one class of em-ployees to another. Instead, according to the Respondent, the disputehere turns upon the propriety or impropriety of the contractual ar-rangements entered into by Kempton and the School District with re-spect to the plumbing work. To prove that this is all that the disputeinvolves, the Respondent points to its contract with Kempton, set out inpertinent part above, which provides that it could "insist that the[employers, including Kempton] . . . procure and embrace in theircontracts . . . all of the piping fixtures, appurtenances and appliancesthat are necessary to make a complete plumbing . . . installation."Respondent asserts that this contract created an obligation-whetheror not enforceable under other provisions of law-upon Kempton notto accept the type of construction contract he accepted in this instance.Respondent argues that it was this contractual restriction upon Kemp-ton's business operations which Respondent sought to enforce by itsdemand upon Kempton and its subsequent strike action. It is forthis reason, the Respondent asserts, that it approached only Kemptonon the jobsite and not any other party.Orange and Rockland and the IBEW, which represent its em-ployees, contend that there is a jurisdictional dispute within the mean-ing of the Act, but they do not explicate any exact theory of induce-ment or coercion by the Respondent aimed at forcing any particularemployer to change work assignments. They also request that in anyevent the Board rule that the Respondent is not entitled to the work.Carleton, which initiated the proceeding and is the sole employerwhose work assignments Respondent is charged with having attemptedto change, expressed no clear position on the record. Likewise, Kemp-ton, upon whom a demand was made, advanced no definite contentions.Applicability of the StatuteAccording to the allegation set out in the charge the Respondent isaccused of causing a strike which had an object of forcing Carleton, 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDone of the contractors on the jobsite, to change the assignment of thedisputed work from Orange and Rockland to Kempton. The recorddoes not support the charge.While the record does show a disagreement between Respondent andKempton regarding Kempton's alleged breach of their collective-bargaining agreement, this is a matter outside the scope of the presentproceeding.The only jurisdictional dispute, if any, which is sug-gested by this record relates to the assignment of the work in questionto employees of Orange and Rockland represented by the IBEWrather than to plumbers represented by the Respondent. However, thislast question was not the issue framed by the charge, it was not liti-gated at the hearing, and it therefore cannot constitute the essentialelement of the case against the Respondent.'Accordingly, as the record does not show a dispute within the mean-ing of Section 10(k) of the Act between Respondent and Carleton,the only issue which the formal documents called upon the Respondentto litigate, we shall grant its motion to quash the notice of hearing.[The Board quashed the notice of hearing.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order Quashing Notice of Hearing.'Local450, International Union of Operating Engineers,AFL-CIO (The Austin Com-pany),119 NLRB 1424.Airesearch Manufacturing Company of Arizona,a Division ofthe Garrett Corporation'andInternational Union of Electri-cal,Radio and Machine Workers,AFL-CIO,Petitioner.CaseNo. 98-RC-957. June 15, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. W. Cherry, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.IThe name of the Employer appears as corrected at the hearing137 NLRB No. 84.